ON PETITION FOB REHEARING.

Richmond, April 29, 1926.
Crump, P.,
for the court:
The court is satisfied that the questions at issue-between the parties in this case have become moot, insofar as they have any bearing upon the relative rights of the parties arising out of the prayer of the-bill for an injunction. In effect the city council of Danville, by its ordinances, adopted in 1925, submitted to the people of the city, under the form of ballot, used in the election then held, the decision of the-question whether bonds should be issued under the claimed authority of the election in 1924. The vote was against it, and there is no way in which the city can avoid the result of that decision of the people-in 1925 taken upon the initiative of the council. It is beyond the realm of practical or legal possibility that the council should or could issue bonds by reason, of any authority claimed to exist in consequence of the election of 1924.
Courts pass upon concrete cases, and not abstract propositions of law, and ought not to depart, from the universal rule that the duties and powers, of courts are limited to the determination of rights, actually controverted in the particular cases before them.
*437The matter of the character of the order entered, or to be entered, in this case dismissing the appeal presents a different question. It is unquestionably-settled law in Virginia that costs can only be awarded to the party who substantially prevails on the appeal. What is meant by “substantially prevailing” has frequently been decided by the Court of Appeals in accordance with the essence and right of the case, upon its disposal by the appellate court, independent of the technical right of either party to an affirmance or a reversal. Thus in Litz v. Rowe, 117 Va. 752, the appellants had filed a petition in a partition suit claiming title to and ownership of the land to be partitioned. The trial court overruled a demurrer to the petition and held it had jurisdiction of the claims set up by petitioners, and in subsequent proceedings, including the trial of an issue out of chancery, those claims were denied and they appealed. The Court of Appeals held, apparently without an assignment of cross error, that the equity court had no jurisdiction as to the claim of title set up by petitioners, and that proceedings subsequent to the filing of the petition should be disregarded. This necessitated a reversal of the case. Technically this carried with it costs for the appellants, as the reversal showed that they were on the record apparently the parties prevailing. Nevertheless, the court says: “The costs in this court, however, will be decreed against the appellants. This cause is brought here by them, and the appellees having prevailed on the issue out of chancery are not now complaining, but the reversal, though at their instance, is not upon any error assigned by them but upon an error which they invited and which was committed over the protest of the appellees. Clearly, therefore, the appellants are not the parties substantially prevailing, *438and they should be required to pay the costs on appeal.” See also Bryan v. Salyards, 3 Gratt. (44 Va.) 179.
 As stated in the opinion of the court we can find no precedent in Virginia for allowing costs to either party in a moot case. However, we find no case in which the matters at issue became moot questions in this court under such circumstances as exist here. The appeal was not improvidently awarded. The eontrovery has not been removed by any event beyond the control of either party. The appellants announce themselves ready and eager to secure the judgment of the court upon their ease, and insist that the law is with them. They have done nothing to prevent a hearing. Affirmative action, in effect yielding to the contention of the appellants, taken by the appellees after the case was docketed in the appellate court was the sole occasion of the necessity of dismissing the case on appeal. This of itself would not perhaps justify a departure from the established rule that ordinarily costs should not be decreed to either party. But it further appears here that the facts themselves, which the appellees rely upon to show that no controversy further exists, imply that they have abandoned their intention and desire to rely upon the correctness of the trial court’s decree. When the case in the appellate court has proceeded to the point where counsel are before the court upon the call of the ease for argument, and the appellees then bring to the attention of the court the fact that they had abandoned their contention made before the lower court, and the court is therefore constrained to dismiss the appeal, is it not equivalent to a “substantially prevailing” as to the appellants, who thus gain all they sought by the appeal? By the institution of the suit *439in the court below, by the appeal and by the abandonment of defense to the case on the part of the appellees, the appellants have prevailed in the object of the litigation commenced by them, which was to prevent the issuance of bonds under authority of the election held in 1924, notwithstanding the nature of the order entered by this court. The appellants have accomplished everything they sought in the litigation. We are of opinion that under the circumstances presented in the instant case, the appellants should be held to-have substantially prevailed in this court, although the appeal is dismissed, and therefore they are entitled-to recover costs against the appellees; and the final order of the court will be entered accordingly.
The question of costs was argued before the court on the hearing and the foregoing may be taken as an addition to the opinion of the court touching that question.
A rehearing however as asked for by the appellants-is denied.

Rehearing denied.